RESPONSE TO APPLICANT’S AMENDMENT
 
1.  Applicant's amendment, filed 05/03/2022, is acknowledged.
      
2.  Claims 1, 12-14, 18-21, 23-29 are pending.

3.  Claims 19-20 and 27-29 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 1, 12-14, 18 and 21 and 23-26 are under examination as they read on an anti-C1S antibody and the species of S108P (S228P), L115E (L235E), M308L (M428L) and N314S (N434S) of SEQ ID NO: 52 (Kabat).

5.  The NS-ODP rejection over co-pending application 16/898,908, now issued  US Patent No. 11,246,926 is hereby withdrawn because the claims of `926 patent are directed to nucleic acids, vectors, host cell and method of producing the anti-C1s antibody.  Given that the method of producing is a method of using the nucleic acids and that the antibodies and nucleic acids are separately patentable invention (see restriction mailed 04/17/2020), the NS-ODP rejection of the 16/898,908/11,246,926 patent is hereby withdrawn.

6.  In view of the amendment filed on 05/03/2022, only the following rejections are remained.	

   
7.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.   Claims 1, 12-14, 18 and 21 and 23-26 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. US Pat 10729767 in view of US 20150259437 and 20090163699 for the same reasons set forth in the previous Office Actions mailed 07/29/2020 and 05/03/2022.

The instant case is not a divisional filing of application that issued as the `767 patent and `908 application.  According, 35 USC 121 does not apply.


Applicant’s arguments, filed 05/03/2022, have been fully considered, but have not been found convincing.

 Applicant submits that there is no motivation from the teachings of the `437 application and the `699 application to modify the heavy chain constant regions of IgG4 antibodies comprising the specific VH and VL sequences recited in the instant claims with leucine and serine substitutions at amino acid residues 308, and 314, respectively, relative to the IgG4 constant region sequence of SEQ ID NO: 52.  Applicant submits that it is clear from the disclosure of the `699 application  that the effect of particular Fc modifications on FcRn binding and/or antibody half-life is dependent on a number of factors including antibody isotype.  Further, it has been found that the Fab domain of monoclonal antibodies can impact their interaction with FcRn and thus their pharmacokinetic properties (see, exhibits A and B submitted on July 26, 2021).  Applicant concluded that the effects of Fc engineering are antibody and sequence specific.  

As such, a skilled artisan would not have reasonably expected to successfully modify the Fc region of any and every antibody, comprising any antigen-binding Fab domain and any constant region of any isotype, let alone an antibody comprising the specific VH and VL sequences recited in the instant claims, wit the Fc mutations described in the `699 application, to obtain an antibody wit improved affinity for FcRn and/or improved half-life.  

Applicant submits that it is only the instant application which demonstrates that an anti-C1s antibody comprising the recited VH and VL sequences and a heavy chain IgG4 constant region comprising a proline (pro), a glutamic acid (glu), a leucine (leu), and a serine (ser) substitutions at amino acid residues 108, 115, 308 and 314, respectively, relative to the IgG4 constant region sequence of SEQ ID NO: 52 has a longer half-life and prolonged pharmacodynamic effect (see Example 4 of the Application as filed). 

However, in the instant case there is no changes in complementarity-determining regions of the anti-C1s antibody nor in IgG4  between the referenced antibody and the claimed antibody.  Both the instant claims and the  issued claims of the `767 patent are directed to a humanized antibody that specifically binds complement component C1s comprises the same VH region comprising the amino acid sequence set forth in patented/claimed SEQ ID NO:14, the same VL region comprising the amino acid sequence set forth in patented/claimed SEQ ID NO:22, and a heavy chain constant region of the isotype IgG4 (see patented claims 13 and 24). The claims of `767 patent differ from the claimed invention only in the recitation that the heavy chain IgG4 constant region comprising S108P (S228P), L115E (L235E), M308L (M428L) and N314S (N434S) of SEQ ID NO: 52 (Kabat).

It remains the Examiner’s position that because of the high conservation between IgG1, IgG2 and IgG4 backbone, those of skill in the art would have a reason to combine the IgG4 anti-C1S antibody comprising the hinge region comprises an S241P (i.e., S108P/S228P, see [0072] of the specification) substitutions and an L236E substitution (i.e., L115E/L235E of SEQ ID NO: 52/Kabat) substitution taught by the `437 publication with 428L/434S taught by the `699 publication in the claimed humanized antibody because such variant has longer serum half-life in a mammal relative to wild-type Fc region and that variant enhances the FcRn affinity. These particular single substitutions had unexpected synergistic improvements when combined. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).



9.  No claim is allowed.


10.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 5, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644